DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 22 February, 2022 is acknowledged.  
The traversal is on the grounds that Figures 7, 16, and 20 are universal in scope and should be included in Species I. The examiner agrees with this statement and will perform the examination encompassing Figures 1-7, 16, and 20. Additionally, the examiner agrees all generic claims 1, 4-6, 8-17, 19, and 21-27 are encompassed in Species I and that the exclusion of claim 27 in the Requirement for Restriction/Election was in deed an oversight. 
The transversal is further on the grounds that the examiner provides no details to explain why there would be a serious burden on the examiner. This is not found persuasive because (1) the search required for the elected species would not necessarily include a search for the unelected species since there are structural differences between the species which could necessitate additional search, and (2) examination is not limited simply to search. In addition to the search, much of the examination is devoted to determining patentability of the claims. Said determination requires the formulation of rejections and responding to applicant's argument with regard to same. The additional search and the determination of patentability for multiple, patentably distinct species would place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 33, 34, 45, 46, 47, 48, 83, 84, and 88.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 4, line 28 has a typo, corrected as follows:
When the striker is at [is] its most inboard and outboard positions, …
Page 5, line 15, states the striker being able to know the status. It is believed that the electronic controller was meant and not striker as corrected below:
… the motorized movable striker, allows the electronic controller to know the status of … 
Page 15, line 31 should state “Figures 11-15” rather than “Figures 11-14”.
Page 20, line 5 seems to have an unintentional “striker” within text. The examiner recommends the following changes: 
Mechanically moved  to the retracted position, and, therefore, the door will operate
Page 21, line 15 is missing a unit of measurement following the micro symbol u. It is assumed to be in amperes.
Page 21, line 24 is missing a word to connect design and two. The examiner recommends the following changes:
The mechanical design uses two magnetically activated end of travel (extend and retract)
Page 23, line 25 has a typo, corrected as follows:
The force .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Martin Roos et al. (US 20180051502 A1), hereinafter referred to as Roos, in view of Harry Buchanan Jr. (WO 9742384 A1), hereinafter referred to as Buchanan, in further view of Katsuyuki Ishiguro (US 10837205 B2), hereinafter referred to as Ishiguro.
In regard to claim 1, Roos teaches an electronic controller assembly for a motorized striker (422) of a vehicle door or window closure (paragraph 0056 describes a controller, swing door ECU, for a power door presenter system), the striker (422) being adapted to be moved by a motor (414) between extended and retracted positions (power open and power close) and adapted to engage and disengage a latch on the vehicle door or window closure (paragraph 0054 describes how the striker in the power door presenter system 400 interacts with the latch on a vehicle), the electronic controller assembly comprising: 
a controller (52) to control the motor (414), actuate the striker (422), and monitor one or more parameters of the assembly (paragraph 0056 describes the controller receiving feedback from sensors 71 and responding with movement of the striker); 
wherein the controller (52) automatically reverses the motor (414) to extend the striker (422) if, during a retract drive function, the one or more monitored parameters reaches a certain configurable limit (paragraph 0056 describes when a threshold speed is met, the control system can take any suitable action, and retracting or reversing the motor is considered a suitable action when the speed of the motor reaches a threshold).
	Roos does not teach the electronic controller assembly comprising a latch switch integrated into the latch. 
Ishiguro teaches a latch switch (SW1) integrated into the latch (7), and is operatively connected to the controller (not shown but is referenced as the control in the vehicle body B) to send a signal to the controller (not shown) corresponding to the latch position (Column 9, lines 4-7 describe the control receiving on or off signals from the latch switch).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the latch switch of Ishiguro into the electronic controller assembly of Roos because it is known within the art the use of switches on latches in order to monitor the doors position relative to the vehicle’s body so that monitoring and  controlling have more capabilities, such as motorized latching, safety mechanisms, collision programing, etc. 
Roos also does not teach the electronic controller assembly comprising a striker retract switch operatively connected to the controller to signal when the striker is in the retracted position and a striker extend switch operatively connected to the controller to signal when the striker is in the extended position wherein the controller actuates the striker motor in response to the signal from the latch switch, and input from the striker retract switch and the striker extend switch.
Buchanan teaches the electronic controller assembly comprising:
a striker retract switch (78) operatively connected to the controller (not shown but referenced in the disclosure) to signal when the striker (22) is in the retracted position (first position); and 
a striker extend switch (80) operatively connected to the controller (not shown) to signal when the striker (22) is in the extended position (second position); 
wherein the controller (not shown) actuates the striker (22) motor in response to input from the striker retract switch and the striker extend switch (Page 21, lines 25-31 describe the controller determining the latch position with respect to the striker and powering crank arm 38 as a result, which allows movement of first plate 90 of the base means 24, that has the striker on it).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the striker extend and retract switches of Buchanan into the electronic controller assembly of Roos (in view of Ishiguro so that the latch switch  provides input to the controller  in order for it to respond to actuate the striker motor) because it is known within the art to utilize switches on movable components to increase controlling and monitoring capabilities for reasons such as safety programming, door positions relative to the vehicle’s body, etc.
	In regard to claim 5, Roos (in view of Buchanan and in further view of Ishiguro) teaches the electronic controller assembly of claim 1, wherein the one or more monitored parameters are drive current and/or speed of the striker motor (414) (paragraph 0056 describes when a threshold speed of electric motor is met, the control system can take any suitable action, and retracting or reversing the motor is considered a suitable action when the speed of the motor reaches a threshold).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roos in view of Buchanan and Ishiguro, in further view of Simon Brose et al. (US 7341292), hereinafter referred to as Brose.
In regard to claim 4, Roos (in view of Buchanan and in further view of Ishiguro) teaches the electronic controller assembly of claim 1, wherein the latch switch (Ishiguro SW1), the striker retract switch (Buchanan 78), and/or the striker extend switch (Buchanan 80) are contact engaged switches, or not specified.
Roos (in view of Buchanan and in further view of Ishiguro) does not teach any of the switches to be magnetically activated.
Brose teaches the striker retract switch and striker extend switch being magnetically activated (Column 8, lines 4-14 describe the striker comprising of sensors to relay the position of the striker to the controller. The last line states that all known designs of compact sensors can be used, for example hall sensors, which rely on magnetic fields and therefore are considered magnetically activated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the magnetically active switches of Brose into the electronic controller assembly of Roos because magnetically activated sensors/switches like hall-effect sensors are known within the art to be used to monitor the position of movable components like a latch, bolt, or striker so that risk of failure decreases over longer periods compared to contact-type sensors/switches, due to their contacts wearing down.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roos in view of Buchanan and Ishiguro, in further view of Yukio Miura (US 5994858 A), hereinafter referred to as Miura.
	In regard to claim 6, Roos (in view of Buchanan and in further view of Ishiguro) teaches the electronic controller assembly of claim 1, wherein the configurable limit of the one or more monitored parameters is based on speed of the motor (414).
Roos does not teach one or more of the parameters is based on voltage and/or ambient temperature.
Miura teaches an electronic controller assembly wherein the configurable limit of the one or more monitored parameters is based, at least in part, on voltage and/or ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have to combine the voltage detection parameter of Miura into the electronic controller assembly of Roos because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.
In regard to claim 11, Roos (in view of Buchanan, in further view of Ishiguro and Miura) teaches the electronic controller assembly of claim 1, wherein the controller assembly is capable of monitoring voltage and/or ambient temperature (as described above, in claim 6, the voltage detector of Miura adds the capability of the controller of Roos to monitor the voltage).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roos in view of Buchanan and Ishiguro, in further view of Venkatesh Krishnan et al. (US 9004570 B1), hereinafter referred to as Krishnan.
In regard to claim 8, Roos (in view of Buchanan and in further view of Ishiguro) teaches the electronic controller assembly of claim 1.
Roos (in view of Buchanan and in further view of Ishiguro) does not specify the controller being hardwired to the switches.
Krishnan teaches the electronic controller assembly wherein the controller (not shown) is hard wired to the striker motor (30) and to the switches (84 86) (Column 3, lines 48-51 describe the switches ability to be connected to a controller. Column 4, lines 12-14 describe the controller controlling the electric motor, which is being hard-wired is perceived as one way).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the hard-wired controller into the electronic controller assembly of Roos because hard-wiring is currently the most cost-effective and reliable means of electronical communication and powering, and is known in the art to be used for such matters.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roos in view of Buchanan and Ishiguro, in further view of Clarke Oberheide (US 7275774 B2), hereinafter referred to as Oberheide.
	In regard to claim 9, Roos (in view of Buchanan and in further view of Ishiguro) teaches the electronic controller assembly of claim 1.
Roos (in view of Buchanan and in further view of Ishiguro) does not specify the controller having reverse input protection or not.
Oberheide teaches the electronic controller assembly wherein the controller (50) has reverse input protection (Column 4, lines 3-9 describe how diodes are used to prevent current from passing through the circuit. This is perceived as a reverse input protection component).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the reverse input protection diodes from Oberheide into the electronic controller assembly of Roos because diodes are known within the art to prevent reverse current flow and are commonly used to protect important circuitry, such as a controller.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roos in view of Buchanan and Ishiguro, in further view of Peter Bartel (US 4949804 A), hereinafter referred to as Bartel.
	In regard to claim 10, Roos (in view of Buchanan and in further view of Ishiguro) teaches the electronic controller assembly of claim 1.
Roos does not teach the electronic controller assembly further comprising a thermistor operatively connected between the motor and the controller.
Bertel teaches the electronic controller assembly further consisting of a thermistor (temperature sensor) operatively connected between the motor (3) and the controller (not shown but is in the disclaimer) (Column 2, lines 19-20 describe a temperature sensor on the motor, and is known in the art to rely the data to some sort of controller for monitoring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the electronic controller assembly of Roos with the thermostat of Bertel because monitoring the temperature of a motor is known within the art to prevent the motor from becoming damaged, as the heat is often a result of the motor being over-loaded, and doing so can provide safety measures like when an obstacle is in the pathway of the motorized connections.
Claims 12, 14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Harry Buchanan Jr. (WO 9742384 A1), hereinafter referred to as Buchanan, in view of Katsuyuki Ishiguro (US 10837205 B2), hereinafter referred to as Ishiguro.
	In regard to claim 12, Buchanan teaches a method of controlling movement of a motorized striker (22) on a vehicle door or window closure frame in which the striker (22) is adapted to engage and disengage a latch assembly on the door or window closure (the abstract describes the striker being engaged with the latch assembly), the method comprising: 
sensing the position of the striker via a striker extend switch (80) and a striker retract switch (78), and sending input to the controller (not shown but referenced in the disclosure) corresponding to that position (Page 15, lines 26-29 describe signals from the sensors for when the striker is in the retracted and extended positions).
	Buchanan does not teach the method of controlling movement of a motorized striker, the method comprising sensing a state change of the latch assembly and sending a signal to a controller corresponding to the position of the latch assembly.
	Ishiguro teaches sensing a state change of the latch assembly; and 
sending a signal to a controller corresponding to the position of the latch assembly (Column 9, lines 4-7 describe the control receiving on or off signals from the latch switch).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the latch sensing method of Ishiguro into the method of controlling movement of a motorized striker of Buchanan because it is known within the art to utilize switches on movable components to increase controlling and monitoring capabilities for reasons such as safety programming, door positions relative to the vehicle’s body, etc.
In regard to claim 14, Buchanan (in view of Ishiguro) teaches the method of claim 12, further comprising actuating the striker motor (42) in response to the position of the latch assembly (the position is perceived to be relayed from the modification of Ishiguro in claim 12 where the controller receives a signal pertaining where the latch is) and input regarding the position of the striker (Page 15, lines 26-29 describe signals from the sensors for when the striker is in the retracted and extended positions).
	In regard to claim 22, Buchanan teaches a powered striker and latch assembly for a vehicle door and/or window, comprising: a movable striker (22) mountable on a door and/or window post for movement between extended (secondary position) and retracted positions (primary position); 
a latch mountable on the vehicle door and/or window to releasably engage the striker (22) (the abstract describes the striker being engaged with the latch assembly); 
a motor (42) operatively connected to the striker (22) to move the striker (22) between extended and retracted positions; 
a controller (not shown) to control the motor (42) and actuate the striker (22); 
a striker retract switch (78) operatively connected to the controller to signal when the striker is in the retracted position (primary position); and 
a striker extend switch (80) operatively connected to the controller to signal when the striker is in the extended position (secondary position).
Buchanan does not teach a powered striker and latch assembly comprising a latch switch integrated into the latch, wherein the latch switch is operatively connected to the controller to send a signal to the controller corresponding to a latch position.
Ishiguro teaches a latch switch (SW1) integrated into the latch, wherein the latch switch (SW1) is operatively connected to the controller (not shown) to send a signal to the controller (not shown) corresponding to a latch position (Column 9, lines 4-7 describe the control receiving on or off signals from the latch switch).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the latch switch of Ishiguro into the powered striker and latch assembly of Buchanan because it is known within the art to utilize switches on movable components to increase controlling and monitoring capabilities for reasons such as safety programming, door positions relative to the vehicle’s body, etc.
In regard to claim 23, Buchanan (in view of Ishiguro) teaches the assembly of claim 22, wherein the controller (not shown) is further configured to actuate the motor (Buchanan: 42) in response to the signal from the latch switch (Ishiguro: SW1), input from the striker retract switch (Buchanan: 78), and input from the striker extend switch (Buchanan: 80) (Page 21, lines 25-31 describe the controller determining the latch position with respect to the striker and powering crank arm 38 as a result, which allows movement of first plate 90 of the base means 24, that has the striker on it).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Ishiguro, in further view of Simon Brose et al. (US 7341292), hereinafter referred to as Brose.
In regard to claim 13, Buchanan (in view of Ishiguro) teaches the method of claim 12, wherein it comprises of the striker extend switch (80) and the striker retract switch (78).
Buchanan does not teach the striker extend switch and the striker retract switch to be magnetically activated.
Brose teaches the striker retract switch and striker extend switch being magnetically activated (Column 8, lines 4-14 describe the striker comprising of sensors to relay the position of the striker to the controller. The last line states that all known designs of compact sensors can be used, for example hall sensors, which rely on magnetic fields and therefore are considered magnetically activated).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the magnetically active switches of Brose into the method of Buchanan because magnetically activated sensors/switches like hall-effect sensors are known within the art to be used to monitor the position of movable components like a latch, bolt, or striker so that risk of failure decreases over longer periods compared to contact-type sensors/switches, due to their contacts wearing down.
Claims 15, 16, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Ishiguro, in further view of Martin Roos et al. (US 20180051502 A1), hereinafter referred to as Roos.
	In regard to claim 15, Buchanan (in view of Ishiguro) teaches the method of claim 12, further comprising monitoring one or more parameters wherein the one or more monitored parameters are striker positions.
	Buchanan does not teach monitoring one or more parameters wherein the one or more parameters are drive current and/or speed of the striker motor.
Roos teaches monitoring one or more monitored parameters wherein the one or more parameters are drive current and/or speed of the striker motor (414) (paragraph 0056 describes when a threshold speed of electric motor is met, the control system can take any suitable action, and retracting or reversing the motor is considered a suitable action when the speed of the motor reaches a threshold).
	In regard to claim 16, Buchanan (in view of Ishiguro and Roos) teaches the method of claim 15, further comprising automatically reversing the motor (Roos: 414) to extend the striker (Roos: 422) if, during a retract drive function, the one or more monitored parameters reaches a certain configurable limit (paragraph 0056 describes when a threshold speed is met, the control system can take any suitable action, and retracting or reversing the motor is considered a suitable action when the speed of the motor reaches a threshold).
In regard to claim 24, Buchanan (in view of Ishiguro) teaches the assembly of claim 22, wherein the controller (not shown) is further configured to monitor the position of the striker.
Buchanan does not teach monitoring one or more parameters and further wherein the controller (not shown) automatically reverses the motor (42) to extend the striker (22) if, when the striker (22) is in a retracting state, the one or more monitored parameters reaches a certain configurable limit.
Roos teaches monitoring one or more monitored parameters wherein the controller (not shown) automatically reverses the motor (414) to extend the striker (422) if, when the striker (422) is in a retracting state, the one or more monitored parameters reaches a certain configurable limit. (paragraph 0056 describes when a threshold speed of electric motor is met, the control system can take any suitable action, and extending the striker during retracting is considered a suitable action when the speed of the motor reaches a threshold, such as an obstruction in the door).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the assembly of Buchanan with the ability to reverse the motor when the striker is in a retracting state and one or more parameters reach a certain configuration limit because it is known in the art that thresholds are designed to indicate issues and having the ability to reverse the motor is known to be an action to prevent damage to the motor or the object causing the threshold breach. 
In regard to claim 25, Buchanan (in view of Ishiguro and Roos) teaches the assembly of claim 24, wherein the one or more monitored parameters are drive current and/or speed of the striker motor (Ross: paragraph 0056 describes when a threshold speed of the electric motor is met, the control system can take any suitable action).
Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Ishiguro and Roos, in further view of Yukio Miura (US 5994858 A), hereinafter referred to as Miura.
In regard to claim 19, Buchanan (in view of Ishiguro and Roos) teaches the method of claim 16, wherein the configurable limit of the one or more monitored parameters is based, at least in part, on speed. 
Buchanan does not teach one or more of the parameters is based on voltage and/or ambient temperature.
Miura teaches an electronic controller assembly wherein the configurable limit of the one or more monitored parameters is based, at least in part, on voltage and/or ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the voltage detection parameter of Miura into the method of Buchanan because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.
In regard to claim 26, Buchanan (in view of Ishiguro and Roos) teaches the assembly of claim 24, wherein the configurable limit of the one or more monitored parameters is based, at least in part, on current and speed (as modified by Roos)
Buchanan does not teach one or more of the parameters is based on voltage and/or ambient temperature.
Miura teaches an electronic controller assembly wherein the configurable limit of the one or more monitored parameters is based, at least in part, on voltage and/or ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the voltage detection parameter of Miura into the assembly of Buchanan because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Ishiguro, in further view of Peter Bartel (US 4949804 A), hereinafter referred to as Bartel.
	In regard to claim 17, Buchanan (in view of Ishiguro) teaches the method of claim 12.
Buchanan does not teach the method of claim 12, further comprising monitoring overheating of the motor.
Bertel teaches the electronic controller assembly further consisting of a thermistor (temperature sensor) operatively connected between the motor (3) and the controller (not shown but is in the disclaimer) (Column 2, lines 19-20 describe a temperature sensor on the motor, and is known in the art to rely the data to some sort of controller for monitoring).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Buchanan with the temperature sensor of Bertel because monitoring the temperature of a motor is known within the art to prevent the motor from becoming damaged, as the heat is often a result of the motor being over-loaded, and doing so can provide safety measures like when an obstacle is in the pathway of the motorized connections.
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Ishiguro, in further view of Miura.
In regard to claim 21, Buchanan (in view of Ishiguro) teaches the method of claim 12.
Buchanan does not teach monitoring voltage and/or ambient temperature.
Miura teaches monitoring voltage and/or ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the voltage monitoring of Miura into the method of Buchanan because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.  	
In regard to claim 27, Buchanan (in view of Ishiguro) teaches the assembly of claim 22.
Buchanan does not teach monitoring voltage and/or ambient temperature.
Miura teaches monitoring voltage and/or ambient temperature (Column 14, lines 38-43 describe what is used to detect the motor voltage. Column 15, lines 1-6 describe how the voltage detected is compared against the reference voltage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the voltage monitoring of Miura into the assembly of Buchanan because voltage detecting is known within the art as a means for monitoring operation of a powered device such as a motor and can be a cost-effective way to prevent damage being done to objects in the path of the powered device, or to the powered device itself.  	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        7 April 2022



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675